UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4280


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY SHANE KING,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00454-JAB-1)


Submitted:   December 10, 2015              Decided:   December 30, 2015


Before MOTZ and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Clifton Thomas Barrett, Assistant
United   States Attorney, Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry    Shane   King    appeals        the    district    court’s   judgment

sentencing him to 151 months of imprisonment pursuant to his

conviction for conspiring to manufacture quantities of a mixture

and substance containing a detectable amount of methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1), 846 (2012).                         King’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), certifying that there are no meritorious grounds for

appeal.

     In accordance with Anders, we have reviewed the record in

this case, as well as King’s pro se supplemental brief, and have

found no meritorious issues.                 Before accepting King’s guilty

plea, the district court conducted a thorough plea colloquy,

satisfying the requirements of Fed. R. Crim. P. 11 and ensuring

that King’s plea was knowing, voluntary, and supported by an

independent factual basis.             See United States v. DeFusco, 949
F.2d 114, 116 (4th Cir. 1991).                     The district court made no

significant procedural error at sentencing, see Gall v. United

States, 552 U.S. 38, 51 (2007), and                  King has not rebutted our

appellate    presumption      that   his      within-Guidelines      sentence     is

substantively reasonable.            See United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

     Accordingly,      we     affirm     the       district     court’s   criminal

judgment.     This    court    requires       that    counsel    inform   King,   in

                                         2
writing,   of    his   right     to    petition    the    Supreme   Court     of   the

United   States    for   further       review.      If    King    requests    that   a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on King.                     We dispense with

oral   argument     because      the    facts     and    legal    contentions      are

adequately      presented   in    the    materials       before   this   court     and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          3